         Case 1:17-cv-18391-MBH Document 3 Filed 11/05/18 Page 1 of 1




        In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * ** *
                                      *
  CALVIN REID,                        *
                  Plaintiff,          *
                                      *
           v.                           Nos. 17-1839C; 17-18391C
                                      *
                                        Filed: November 5, 2018
                                      *
  UNITED STATES,                      *
                  Defendant.          *
                                      *
   * * * * * * * * * * * * * * * * ** *
                                  ORDER

       The court is in receipt of plaintiffs’ notice of voluntary dismissal of the above-
captioned plaintiff’s claims in the case Melvin Armwood, et al. v. United States, Case No.
17-1839C. The claims associated with the above-captioned plaintiff are, hereby,
SEVERED from the case of Melvin Armwood, et al. v. United States, Case No. 17-1839C,
and shall be reorganized, for case management purposes, into the above-captioned case,
Calvin Reid v. United States, and assigned Case No. 17-18391C. The court DISMISSES
WITH PREJUDICE the claims of Calvin Reid. The Clerk’s Office shall enter JUDGMENT
consistent with this Order. Neither the dismissal of the claims of the plaintiff herein nor
the entry of judgment by the Clerk’s Office shall affect this court’s jurisdiction over the
remaining plaintiffs in the case of Melvin Armwood, et al. v. United States, Case No. 17-
1839C.


      IT IS SO ORDERED.
                                                     s/Marian Blank Horn
                                                     MARIAN BLANK HORN
                                                              Judge
